SWANN, Judge.
The appellant, Schwam, appeals from his judgment and sentence for the crime of possession of burglary tools.
The question on appeal is whether there was sufficient competent evidence presented in the non-jury trial to prove that Schwam violated Fla.Stat. § 810.06, F.S.A.
In Estevez v. State, Fla.App.1966, 189 So.2d 830, 831, it was stated:
“ * * * the principal elements of the crime are possession of a ‘burglarious tool’ with the intent to use, or allow the use of, the particular tool to commit a crime.”
Upon review of the testimony and evidence relating to possession and intent and in light of the evidence as to the surrounding facts and circumstances, we are of the view that there was substantial, competent evidence to support the guilty verdict and *791the judgment and sentence. See Troise v. State, Fla.App.1965, 177 So.2d 24; Rinehart v. State, Fla.App.1959, 114 So.2d 487; Estevez v. State, supra.
Affirmed.